Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 10/14/2020 have been fully considered but they are not persuasive.
Applicant states:
“The pump 25 in Fig. 1 of Datta feeds the slurry to the mill, but there is no disclosure in Datta as to the grinding balls 14 also being fed by means of the pump 25. In other words, Datta fails to disclose "a conveyor arranged for adding grinding media to the water and/or slurry in the pipe downstream of the pump" as required by the presently amended claim 1. In the Office Action, the Examiner agrees that Datta fails to disclose this feature. However, The Examiner states that the feature is disclosed in Schaefer and that it would have been obvious for the skilled person to modify the system of Datta in view of Schaefer so as to arrive at what is claimed. The applicant disagrees with such conclusion. 
Schaefer discloses a method for introducing auxiliary grinding bodies into a horizontal agitator ball mill. The auxiliary bodies are held in a storage container 14 along with a hydraulic conveying medium 16. A pump 20 sucks the hydraulic conveying medium 16 and auxiliary grinding bodies 14 for circulation in the grinding circuit. See Figure 3 of Schaefer which is copied in below:8 
Datta discloses a vertical mill whereas Schaefer discloses a horizontal mill. Specifically, in the horizontal device of Schaefer, the grinding bodies 14 are supplied to the grinding mill and removed from the grinding mill via one and the same port, i.e. via the so-called grinding stock inlet 30. Figure 2 of Schaefer shows how the port 30 is used to remove the grinding bodies 14 from the mill.

A combination of Datta (which discloses systems having vertical grinding zones and 
systems having horizontal grinding zones) and Schaefer (which discloses a concept of supplying and withdrawing grinding bodies to a single port in a mill which exclusively works with horizontal mills) cannot but result in a horizontal grinding mill. Claim 1, however, relate to vertical mills that include both an inlet in an upper section of the mill and an outlet in a lower section of the mill. Therefore, a combination of Datta with Schaefer does not result in what is claimed in amended claim 1.” 

However, Schaefer was cited to meet the limitation of “comprising means for adding grinding media to the water or slurry upstream of the pump or in the pipe downstream of the pump” of the previous office action. The rejection is based on the combination of references, rather than the references individually. The principle of operation of Schaefer’s pump configuration is what is namely referenced. Additionally, nowhere in Schaefer is it explicitly taught/disclosed that the means for adding grinding media (12) to water (See Claim 6) in a pipe (24) downstream of a pump (20) is exclusively used in horizontal mills. As such, the combination of Datta (which discloses systems having vertical grinding zones) and Schaefer (which discloses a concept of supplying grinding bodies to a mill) results in a vertical mill (as disclosed by Datta) that include both an inlet in an upper section of the mill (inlet connecting vessel 12 and pump 25 of Datta)(Examiner is interpreting this inlet as being located at an upper section of the mill) and an outlet (45 & 31 of Datta) in a lower section of the mill (See Fig. 1 of Datta: Examiner is interpreting 45 and 31 as being located in a lower section of the mill). Therefore, a combination of Datta with Schaefer does result in what is claimed in amended claim 1, without changing the principle of operation of Schaefer’s pump configuration. Datta in view of Schaefer discloses a conveyor (Fig. 1 of Schaefer) arranged for adding grinding media (col. 3, lines 52-62 of Schaefer) to the water or slurry (Claim 6 of Schaefer) in the pipe (24 of Schaefer) downstream of the pump (20 of Schaefer) such that the grinding media (12 of Schaefer) is provided with the water or slurry (Claim 6 of Schaefer) through the inlet (inlet connecting vessel 12 and pump 25 of Datta) and into the grinding chamber of the mill (12 of Datta). Therefore, this argument is not persuasive.

Applicant additionally states:
“Claim 15 is directed to a method of handling grinding media in a vertical grinding mill that requires the step of starting a pump to transport water or slurry from a reservoir via a pipe and through an inlet in the upper portion of the vertical grinding mill and into the grinding chamber. Claim 15 has been amended to state the grinding media is added "to the stream of water or slurry being pumped using a conveyor arranged to deliver the grinding media into the pipe downstream of the pump. 
As indicated above in the arguments for allowance of independent claim 1, the Datta reference does not disclose many of the elements required by amended independent claim 15. Specifically, claim 15 has been amended to more specifically state that the pump is configured to transport water or slurry from a reservoir via a pipe through an inlet in an upper portion of the vertical grinding mill into a grinding chamber of the mill; and that grinding media is added to the stream of water or slurry being pumped in the pipe downstream of the pump along with the continued operation of the pump to transport grinding media into the grinding chamber.” 

However, as stated for amended claim 1 above, Datta in view of Schaefer discloses that the pump (20 of Schaefer) is configured to transport water or slurry (Claim 6 of Schaefer) from a reservoir (14 of Schaefer) via a pipe (24 of Schaefer) through an inlet (inlet connecting vessel 12 and pump 25 of Datta) in an upper portion of the vertical grinding mill (Examiner is interpreting this inlet of Datta as being located at an upper section of the mill) into a grinding chamber of the mill (12 of Datta); and that grinding media (12 of Schaefer) is added to the stream of water or slurry (Claim 6 of Schaefer) being pumped in the pipe (24 of Schaefer) downstream of the pump (20 of Schaefer) along with the continued operation of the pump to transport grinding media (col. 3, lines 52-62 of Schaefer) into the grinding chamber (12 of Datta). Therefore, this argument is not persuasive.
Claim Rejections - 35 USC § 112
The 112(b) rejections of the previous Office Action have been remedied by the newly amended claims. As such, the 112(b) rejections of the previous Office Action have been withdrawn.  However new 35 USC 112 rejection have been provided below.
Claims 1, 5, 6, 9, 11, 13, 17,  and the dependent claims thereon are rejected under 112(b) for indefinite language.
Regarding claim 1 and 5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Examiner is interpreting the claims such that the limitations following the phrase are not part of the claimed invention.
Regarding claim 6, 9, 11, 13, and 17, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Examiner is interpreting the claims such that the limitations following the phrase are not part of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 7, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US4964576A, herein referred to as Datta, and further in view of US9216418B2, herein referred to as Schaefer.
Regarding Claim 1, Datta discloses a grinding media handling system for a vertical grinding mill (the vertical grinding mill 10 - Fig. 1), the handling system comprising:
a reservoir (tank 24 - Fig. 1; col 6, line 6-8),
a pump, such as a sump pump or a horizontal pump, for pumping water or a slurry of material to be ground from the reservoir via a pipe through an an inlet in an upper section of the vertical grinding mill and into a grinding chamber of the mill (the pump 25 pumps slurry 23 from the tank 24 to an inlet in the upper section of the mill 10 via pipe 22 into the grinding chamber of vessel 12 - Fig. 1; col 6, line 3-9), and
means for discharging slurry and grinding media from an outlet in a lower section of the vertical grinding mill (slurry and non-floatable particles can be discharged through the conduit 45 having valve 44 and valved outlet 31 in the lower section of the mill 10 can discharge balls 14 - Fig. 1; col 7, line 34-42; col 8, line16-20, 34-36).
Datta is silent wherein comprising a conveyer arranged for adding grinding media to the water or slurry in the pipe downstream of the pump such that the grinding media is provided with the water or slurry through the inlet and into the grinding chamber of the mill.
Schaefer teaches an analogous invention wherein a conveyer arranged (col. 3, lines 52-62) for adding grinding media (12) to a water (See Claim 6) in a pipe (24) downstream of a pump (20) (See Fig. 2) such that the grinding media (12) is provided with the water or slurry (Claim 6) through an inlet (30) and into a grinding chamber of the mill (11), for the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the device, as disclosed by Datta, with the conveyer configuration, as taught by Schaefer, in order to have provided improved introduction of grinding bodies to a mill. 
Regarding Claim 2, Datta in view of Schaefer discloses the grinding media handling system of claim 1, further comprising a siphon for feeding water or slurry from the grinding chamber against gravity to the upper portion of the mill and back to the reservoir (water or slurry is extracted from the vessel 12 and is fed back to tank 24 by recycle pipe 27).
Regarding Claim 7, Datta in view of Schaefer discloses the grinding media handling system of claim 1, wherein the discharge means are operable independently from the pump (the conduit 45 having valve 44 or valved outlet 31 in the lower section of the mill 10 operate independently from the pump 25 - Fig. 1; col 7, line 34-42; col 8, line 16-20, 34-36).
Regarding Claim 14, Datta in view of Schaefer discloses a vertical grinding mill comprising the grinding media handling system of claim 1 (See Claim 1 rejection), and an upper section including an inlet (Fig. 1, region of 12 where inlet 22 is located of Datta); a grinding chamber (12 of Datta); a lower section including an outlet (lower region of 12 where outlet 45 and 31 are located of Datta).
Regarding Claim 15, Datta discloses a method for handling grinding media in a vertical grinding mill, wherein the following steps are performed in this order:

b) start a pump configured for transporting water and/or slurry from a reservoir via an inlet in an upper portion of the vertical grinding mill into a grinding chamber of the mill (the pump 25 pumps slurry 23 from the tank 24 to an inlet in the upper section of the mill 10 via pipe 22 into the grinding chamber of vessel 12 - Fig. 1; col 6, line 3-9);
and
e) continue operating the pump to transport the grinding media into the grinding chamber (the pump 25 pumps slurry 23 from the tank 24 to an inlet in the upper section of the mill 10 via pipe 22 into the grinding chamber of vessel 12 - Fig. 1; col 6, line 3-9).
Datta is silent wherein comprising the step d) start adding grinding media to the stream of water or slurry being pumped using a conveyer arranged to deliver the grinding media into the pipe downstream of the pump.
Schaefer teaches adding grinding media (12) to stream of water (See Claim 6) being pumped (20) using a conveyer arranged to deliver the grinding media (col. 3, line 52-62) in a pipe (24) downstream of a pump (20) (See Fig. 2) in an analogous mill, for the purpose of introducing grinding bodies to a ball mill (See Col. 2, Lines 22-34), thereby meeting the limitation of the claimed step d).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention disclosed by Datta with the addition of grinding media configuration, as taught by Schaefer, in order to have provided improved introduction of grinding bodies to a mill.
Claims 3, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Datta in view of Schaefer, and further in view of DE202011003538U1, herein referred to as Bear.
Regarding Claim 3, Datta in view of Schaefer discloses the grinding media handling system of claim 2.
Datta in view of Schaefer is silent wherein further including a valve for controlling the siphon.
Bear teaches an analogous mill having a siphon including a valve for the purpose of enabling revisions of the siphon, meeting the limitation of the claimed valve (Para 14).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to provide the mill of Datta in view of Schaefer with the valve of Bear in order to provide improved control and revision of the siphon.
Regarding Claim 16, Datta in view of Schaefer discloses the method for handling grinding media according to claim 15.
Datta in view of Schaefer is silent wherein further comprising, after step b) and prior to step d), step c) to start a siphon to feed slurry from the grinding chamber against gravity to the upper portion of the mill and back to the reservoir so as to fill the reservoir, wherein step c) may comprise opening a valve of the siphon.
Bear teaches a shut-off valve in an analogous mill, which enables the feed of a slurry of material, meeting the limitation of step c (Para 14).
Therefore, it would have obvious to one having ordinary skill in the art before the effective filing date of invention to provide the mill disclosed by Datta in view of Schaefer with the siphon and valve step of Bear in order to provide a start of feed of slurry against gravity.
Regarding Claim 17, Datta in view of Schaefer as previously modified by Bear discloses the method for handling grinding media according to claim 16.
Datta in view of Schaefer as previously modified by Bear is silent wherein further comprising, after step e), step f2) of stopping the siphon, preferably by allowing air into a top portion of the siphon.
Bear teaches a siphon with a shut-off valve for the purpose of stopping the flow of material, meeting the limitation of the claimed step f2 (Para 14).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the mill disclosed by Datta in view of Schaefer with the shut-off valve as taught by Bear to stop the siphon.
Claims 4, 8-12, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Datta in view of Schaefer, and further in view of DE3543190A1, herein referred to as Tschudy.
Regarding Claim 4, Datta in view of Schaefer discloses the grinding media handling system of claim 1.
Datta in view of Schaefer is silent wherein the conveyor is an auger or a screw conveyor.
Tschudy teaches a similar vertical agitator mill (agitator mill 1 - Fig. 2; pg. 5, para 2) including a conveyor, such as an auger or a screw conveyor (the screw conveyor 9 delivers ground material to the grinding container 2 via extrusion opening 22 and the screw conveyor 9 is capable of delivering the grinding bodies 7 into the container 2 - Fig. 2; pg. 5, para 4; pg. 6, para 1 ), meeting the limitation of the claimed conveyer for the purpose of delivering grinding media to the container.
Therefore, it would have obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the screw conveyor, as taught by Tschudy, deliver 
Regarding Claim 8, Datta in view of Schaefer discloses a grinding media discharge device for discharging grinding media from a lower section of a vertical grinding mill (slurry and non-floatable particles can be discharged through the conduit 45 having valve 44 and valved outlet 31 in the lower section of the mill 10 can discharge balls 14 - Fig. 1; col 7, line 34-42; col 8, line 16-20, 34-36), wherein the vertical grinding mill includes a grinding media handling system according to claim 1.
Datta in view of Schaefer is silent wherein the discharge means comprises a screw conveyor configured for conveying grinding media and slurry from the outlet located in a bottom section of a grinding chamber of the vertical grinding mill.
Tschudy teaches a similar vertical agitator mill (agitator mill 1 - Fig. 2; pg. 5, para 2) including a conveyor, such as an auger or a screw conveyor (the screw conveyor 9 delivers ground material to the grinding container 2 and the screw conveyor 9 is capable of delivering the grinding bodies 7 and the hopper 16 is capable of receiving grinding media or slurry - Fig. 2; pg. 5, para 4; pg. 6, para 1), for the purpose of discharging grinding media, meeting the limitation of the claimed screw conveyor.
Therefore, it would have obvious to one having ordinary skill in the art before the effective filing date of invention to place the hopper of the screw conveyor (as taught by Tschudy) at the end of the valved outlet at the lower section of the mill (as disclosed by Datta in view of Schaefer), thereby providing for an efficient and concentrated avenue for discharging the grinding balls and slurry.
Regarding Claim 9, Datta in view of Schaefer as previously modified by Tschudy discloses the grinding media discharge device of claim 8.
Datta in view of Schaefer as previously modified by Tschudy is silent wherein the screw conveyor includes a feeding portion, which preferably extends substantially in a horizontal direction, for drawing in grinding media and slurry from the bottom section of the grinding chamber.
Tschudy further teaches wherein the screw conveyor includes a feeding portion, which preferably extends substantially in a horizontal direction, for drawing in grinding media and slurry from the bottom section of the grinding chamber (the screw 10 of the screw conveyor 9 moves slurry in a horizontal direction and is capable of moving grinding balls 7 - Fig. 2; pg. 5, para 4), meeting the limitation of the claimed screw conveyer.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the screw conveyer, as taught by Tschundy, to the mill, as disclosed by Datta in view of Schaefer, in order to have provided improved conveyance of grinding media.
Regarding Claim 10, Datta in view of Schaefer as previously modified by Tschudy discloses the grinding media discharge device of claim 8, wherein the discharge means further comprises a discharge chute for receiving the slurry and grinding media from the screw conveyor and for discharging the slurry and grinding media (Fig. 2A, element 72 of Tschudy).
Regarding Claim 11, Datta in view of Schaefer as previously modified by Tschudy discloses the grinding media discharge device of claim 10.
Datta in view of Schaefer as previously modified by Tschudy is silent wherein the discharge chute further comprises a washing means for washing the slurry and the used grinding media taken out from the vertical grinding mill, wherein the washing means preferably comprises a water supply or nozzles for cleaning of the slurry and the used grinding media.
Datta discloses a washing means comprising a water supply and nozzles for washing and separating the more hydrophilic particles in the slurry inside its vessel (col. 8, lines 6-12). This washing means provides the same result of cleaning the slurry as the applicant’s mill, and is simply placed at a different location of the mill.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the mill disclosed by Datta in view of Schaefer and Tschudy with the cleaning means arranged with the discharge chute. (See MPEP 2144.04.VI.C)
Regarding Claim 12, Datta in view of Schaefer as previously modified by Tschudy discloses the grinding media discharge device of claim 10.
Datta in view of Schaefer as previously modified by Tschudy is silent wherein the discharge chute comprises screening means for separating the used grinding media, in particular from the slurry or from used grinding media having a smaller diameter.
Datta discloses a wire mesh used for separating the slurry according to particle diameter (col. 13, line 51- col. 14, line 4) inside the apparatus’ vessel. The wire mesh of Datta provides the same result of separating the slurry as the applicant’s screening means, and is simply placed at a different location of the mill.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the mill disclosed by Datta in view of Schaefer and Tschudy with the screening means arranged with the discharge chute. (See MPEP 2144.04.VI.C)
Regarding Claim 20, Datta in view of Schaefer and Tschudy discloses the grinding media discharge device of claim 8, wherein the screw conveyor includes a lifting portion for taking the grinding media and slurry to an elevated level (Given the broadest reasonable interpretation, the threading of the conveyer screw of Tschudy provides a lifting portion onto which the grinding media and slurry is translated. While being translated, the grinding media and slurry move up and down along the threading of the screw, therefore the grinding media and slurry are lifted to an elevated level).
Regarding Claim 21, Datta in view of Schaefer and Tschudy discloses the vertical grinding mill comprising the grinding media discharge device of claim 8 (See Claim 8 rejection), and an upper section including an inlet (upper region of 12 where inlet 22 is located of Datta); a grinding chamber (12 of Datta); a lower section including an outlet (lower region of 12 where outlet 45 and 31 are located of Datta).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Datta in view of Schaefer and Tschudy, and further in view of US2512523A, herein referred to as Fisher.
Regarding Claim 5, Datta in view of Schaefer and Tschudy discloses the grinding media handling system of claim 4. 
Datta in view of Schaefer and Tschudy is silent wherein further comprising a pressure feeder such as a peristaltic pump or a vaned impeller, which pressure feeder is arranged at the discharge of the conveyor and fed by the conveyor, and which pressure feeder is 
Fisher teaches an analogous mill having a vaned impeller for the purpose of feeding materials to a grinder, meeting the limitation of the claimed pressure feeder (column 1, line 30-47).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the mill disclosed by Datta in view of Schaefer and Tschudy with the pressure feeder as taught by Fisher in order to have provided improved feeding of materials to the grinder.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Datta in view of Schaefer, and further in view of US20160144373A1, herein referred to as Metso.
Regarding Claim 6, Datta in view of Schaefer discloses the grinding media handling system of claim 1.
Datta in view of Schaefer is silent wherein the outlet for the grinding media is located in a bottom section of the grinding chamber, preferably an opening through a door providing access to the grinding chamber.
Metso teaches a similar vertical grinding mill (vertical grinding mill 1 - Fig. 1a; para 39) including an outlet for the grinding media is located in a bottom section of the grinding chamber, preferably an opening through a door providing access to the grinding chamber (the bottom section of the grinding chamber 3 has a door 7 providing access to the grinding chamber 3 - Fig. 1a; para 39), meeting the limitation of the claimed outlet and door.
Therefore, it would have obvious to one having ordinary skill in the art before the effective filing date of invention to add the door, as taught by Metso, to the grinding chamber, as .
Claim 13, 18-19 is rejected under 35 U.S.C. 103 as being unpatentable over Datta in view of Schaefer and Tschudy, and further in view of US4869434A, herein referred to as Folsberg.
Regarding Claim 13, Datta in view of Schaefer as previously modified by Tschudy discloses the grinding media discharge device of claim 8.
Datta in view of Schaefer and Tschudy is silent wherein further comprising at least one sensor for determining the pressure or the level of grinding media inside the grinding chamber, wherein the at least one sensor is preferably provided in an area of an outlet for the grinding media and slurry formed in the bottom section of the grinding chamber.
Folsberg teaches a similar mill (Fig. 1) including at least one sensor for determining the pressure and/or the level of grinding media inside the grinding chamber (level sensors 21 report a level of material in the feed pipe 14 - Fig. 2; col 3, line 33-49), wherein the at least one sensor is preferably provided in an area of an outlet for the grinding media and slurry formed in the bottom section of the grinding chamber, meeting the limitation of the claimed sensor.
Therefore, it would have obvious to one having ordinary skill in the art before the effective filing date of invention to include the sensors taught by Folsberg to monitor the level of slurry provided into the grinding chamber of Datta in view of Schaefer and Tschudy, thereby providing an accurate reading of slurry in the grinding chamber of Datta to prevent overfilling or undue wear because of lack of slurry.
Regarding Claim 18, Datta in view of Schaefer discloses the method for handling grinding media according to claim 15. 
Datta is silent wherein step e) includes monitoring the amount of grinding media in the grinding chamber.
Folsberg teaches a similar mill (Fig. 1) including monitoring the amount of grinding media in the grinding chamber (level sensors 21 report a level of material in the feed pipe 14 - Fig. 2; col 3, line 33-49) for the purpose of controlling the amount of material in a feed pipe.
Therefore, it would have obvious to one having ordinary skill in the art before the effective filing date of invention to include the sensors taught by Folsberg to monitor the level of slurry provided into the grinding chamber disclosed by Datta in view of Schaefer, thereby providing an accurate reading of slurry in the grinding chamber of Datta to prevent overfilling or undue wear because of lack of slurry.
Regarding Claim 19, Datta in view of Schaefer and Folsberg discloses the method for handling grinding media according to claim 18, further comprising, after step e), step f1) of stopping adding fresh grinding media when the amount of grinding media in the grinding chamber has reached a predetermined level (the level sensors 21 detect the level of the material and if a drop in the level is detected more material added and if overfilling is detected material is not added - Fig. 2; col 3, line 40-49).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856.  The examiner can normally be reached on Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMER ISLAM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725